i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                              Nos. 04-10-00147-CR & 04-10-00148-CR

                                      John A. SCHUCHARDT,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2008CR2301 & 2008CR2302
                            Honorable Stephen Williams, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           John A. Schuchardt filed notices of appeal seeking to appeal from sentences imposed in the

underlying causes on September 8, 2008. The judgments were in accordance with Schuchardt’s plea

bargain agreements, and the records do not contain trial court’s certifications showing Schuchardt

has the right of appeal. Accordingly, the appeals are dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH